Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a capacitor main body; and an interposer; the capacitor main body including: a multilayer body including dielectric layers and internal electrode layers alternately stacked, a first main surface on one side and a second main surface on the other side in a stacking direction, and a first end surface on one side and a second end surface on the other side in a length direction intersecting the stacking direction; a first external electrode provided on the first end surface of the multilayer body and extending from the first end surface to a portion of the first main surface and a portion of the second main surface; and a second external electrode provided on the second end surface of the multilayer body and extending from the second end surface to a portion of the first main surface and a portion of the second main surface; the interposer being provided at or adjacent to the second main surface of the capacitor main body, and including a first surface facing the second main surface, and a second surface opposite to the first surface; wherein the interposer includes, on a side of the first external electrode in the length direction: 52a first joining electrode on the first surface; a first mounting electrode on the second surface; and a first through conductive portion that penetrates the interposer in the stacking direction, and provides electrical conduction between the first joining electrode and the first mounting electrode; and the interposer includes, on a side of the second external electrode in the length direction: a second joining electrode on the first surface; a second mounting electrode on the second surface; and a second through conductive portion that penetrates the interposer in the stacking direction, and provides electrical conduction between the second joining electrode and the second mounting electrode; wherein the first joining electrode includes a first portion that covers a portion of a first interposer end surface on the one side in the length direction of the interposer; and the second joining electrode includes a second portion that covers a portion of a second interposer end surface on the other side in the length direction of the interposer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “; wherein the first joining electrode includes a first portion that covers a portion of a first interposer end surface on the one side in the length direction of the interposer; and the second joining electrode includes a second portion that covers a portion of a second interposer end surface on the other side in the length direction of the interposer” in combination with the other claim limitations. 

Cited Prior Art
HATTORI et al (US 2013/0033836) teaches relevant art in Fig. 1-3.
ISHIKAWA et al (US 2016/007446) teaches relevant art in Fig. 8-21.
HATTORI et al (US 2018/0075975) teaches relevant art in Fig. 1-5.
Sim et al (US 10553362) teaches relevant art in Fig. 1-4C.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848